COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN THE INTEREST OF D. G .O., 


MINOR CHILD.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00268-CV

Appeal from the

383rd District Court 

of El Paso County, Texas 

(TC# 2007CM5267) 


MEMORANDUM  OPINION

	Appellant, Jessica Cisneros, is attempting to appeal from the trial court's entry of
temporary orders in this child custody action.  Appellant filed her notice of appeal on
September 5, 2007.  Pending before the Court on its own motion is the dismissal of this appeal
for want of jurisdiction because there is no final judgment or appealable order. 
	This Court possesses the authority to dismiss an appeal for want of jurisdiction after
giving proper notice to all parties.  See Tex.R.App.P. 42.3.  By letter dated September 18, 2007,
the clerk of this Court notified Appellant that pursuant to the Texas Rules of Appellate
Procedure, this Court does not have jurisdiction over this appeal.  Appellant was advised that this
appeal would be dismissed unless any party could show cause for continuing the appeal within
ten days from the date of the receipt of the clerk's letter.  Appellant has not responded to the
Court's notice.  Accordingly, because there is no appealable order and/or judgment, we dismiss
the appeal for want of jurisdiction.  See Tex.R.App.P. 42.3(a).



December 6, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.